DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 USC 101 have been fully considered and are persuasive. 
Applicant’s arguments/amendments, see Remarks pgs. 9-10, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 USC 103(a) have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Matsuyama et al (US Publication No. 2004/0073397 A1) teaches generating thermal network data for use in thermal analysis of a coupling structure of a plurality of components such as circuit board having a large number of components mounted thereon par [0001]; applying quadtree are division, regarding the analysis target of the thermal analysis as a plane structure….an input data processing section does inputting input data including thermal characteristics component data, component layout data, and analysis condition data par [0028]; Fig. 2(a) and 2(b) show examples of the thermal characteristics component data of the LSI and PCB which are the components in the LSI-PCB coupling structure par [0029]; inputting thermal characteristics component data, component layout data, and analysis condition data, a solid structure area par [0037]; the solid structure area dividing section determines which component to perform are division on according to the component type par [0040]; when combination of a PCB and a large number of LSIs is regarded as a solid structure par [0041]; .
Isoshima et al (US Publication No. 2011/0098987 A1) teaches calculates differences between the front surface-side physical quantities and the rear surface side physical quantities of the on-shell elements Abstract; simulating a physical phenomenon based on numerical analysis using a three dimensional shape model, and a thermal fluid pressure data evaluation apparatus using the numerical analysis data evaluation apparatus par [0002].
Matsuyama et al, Isoshima et al and other prior arts do not singularly or in combination disclose the limitations: 
“a generation unit configured to generate a thermal network model of the component by creating a neutral surface from the three-dimensional shape data and the selected modeling method and by placing a node and an element to the thermal network model based on the neutral surface” as recited in claim 1, 
	“generating a thermal network model of the component by creating a neutral surface from the three-dimensional shape data and the selected modeling method and by placing a node and an element to the thermal network model based on the neutral surface” as recited in claims 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/10/2022